Citation Nr: 1453872	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disorder.

2.  Entitlement to service connection for a bilateral hearing loss disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a disability rating in excess of 10 percent for bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1996.

These matters come to the Board of Veterans' Appeals (Board) from March 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In August 2014, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a bilateral hearing loss disorder, sleep apnea, and an increased rating for bilateral knee arthritis are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss disorder was denied in a June 1996 rating decision; the Veteran did not appeal.

2.  The evidence received since the June 1996 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disorder.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral hearing loss disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claim for service connection for a bilateral hearing loss disorder is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), as further action is being requested for this issue.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Bilateral Hearing Loss Disorder

In a June 1996 decision, the RO denied the claim for service connection for a bilateral hearing loss disorder.  At that time, the evidence consisted of the Veteran's service treatment records and the Veteran's assertions.

The RO determined that service connection was not warranted as the evidence failed to show that the Veteran had current audiometric findings which met the criteria for a grant of service connection for defective hearing.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2014); 38 C.F.R. § 3.104 (2014).

The evidence added to the claims file subsequent to the June 1996 RO denial includes VA treatment records, new private treatment records, statements from the Veteran's spouse, and the transcript from the Veteran's August 2014 Board hearing.  Pertinent to the current claim, these additional records contain an August 2014 record from a private audiologist which reflects that the Veteran had a bilateral mild to moderate sensorineural hearing loss.  The record also includes an uninterpreted graphic audiogram which suggests that the Veteran has a current hearing loss disorder.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the August 2014 record is presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a bilateral hearing loss disorder is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for a bilateral hearing loss disorder is granted; to this extent only, the appeal is allowed.



REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

I.  Service Connection for Bilateral Hearing Loss Disorder

The Veteran's DD form 214 documents that his military occupational specialty was 3P071 (security craftsman).

During his August 2014 hearing, the Veteran clarified that while on active duty, he was a security policeman who guarded aircraft and ICBM missiles.  He remarked that he noticed a significant shift in his hearing acuity within his last two to three years of active duty.  He related that due to his military job, he was exposed to aircraft noise, generators, and firearms. 

The Veteran's service treatment records reflect that he underwent audiograms at regular intervals.  In particular, an audiology note from October 1993 indicates that the Veteran had a mild loss of auditory sensitivity in the left ear, and the audiologist felt that the loss was likely due to excessive noise exposure.  Similarly, another audiology consult from February 1995 contains the Veteran's complaints of hearing loss, and the treatment provider suspected that the loss was secondary to background noise.

The Veteran has submitted two records, dated in February 2009 and August 2014, from a private audiologist.  This audiologist remarked that the Veteran had a bilateral high frequency sensory neural hearing loss that was worse in his left ear.  The audiologist also provided an uninterpreted graphic audiogram.

Although the private audiologist noted that the Veteran had a significant history of noise exposure during his time in the military and indicated that the Veteran's hearing loss was consistent with noise exposure, the private audiologist did not actually offer a specific opinion regarding the etiology of the Veteran's hearing loss.  Further, the graphic audiogram provided has not been translated to actual numbers for consideration.  As such, the Board finds that the Veteran should be afforded a VA audiological examination for interpretation of the graphic audiogram of record, and for an etiology opinion regarding his claimed hearing loss.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

II.  Service Connection for Sleep Apnea

Service treatment records show that in January 1983, the Veteran was treated for excessive snoring.  An adenoidectomy was considered, and the Veteran was advised to consider a septoplasty.  Another treatment record from April 1985 also contains the Veteran's complaints of sleep trouble.

Post-service, the Veteran underwent a sleep study at a private treatment facility in April 2006.  The diagnosis was a moderate degree of sleep apnea.

The Veteran has not been afforded a VA examination in connection with this claim.  As the service treatment records document in-service sleep difficulties, and the Veteran has a current diagnosis of sleep apnea, the Board concludes that a VA examination is warranted to clarify the etiology of the Veteran's currently diagnosed sleep apnea.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

III.  Increased Ratings for Bilateral Knee Arthritis

The Veteran last underwent compensation and pension examination of the knees in January 2010.  At that time, the examiner indicated that the Veteran's knee range of motion was from 5 to 100 degrees bilaterally, and the ligaments were deemed to be stable.  However, at his August 2014 Board hearing, the Veteran remarked that his knee symptoms had increased in severity since his last VA examination.  He specifically asserted that he had increased problems with stability, and he wore braces on both knees.  He said that a doctor suggested that he was a candidate for a total knee replacement bilaterally.

The Veteran's August 2014 hearing testimony suggests that the service-connected bilateral knee disability has increased in severity since the Veteran's last VA compensation and pension examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by his bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his relevant outstanding medical treatment records.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and his representative and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Thereafter, schedule the Veteran for an audiology examination by an appropriate examiner to determine the presence, nature and etiology of any diagnosed hearing loss.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed hearing loss is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Thereafter, schedule the Veteran for an examination by an appropriate examiner to determine the presence, nature and etiology of any diagnosed sleep apnea.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed sleep apnea is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected bilateral knee disability.  The entire electronic claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail. 

Concerning the knees:

a. The examiner should specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected bilateral knees (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms);

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and

d.  The examiner should opine should describe the severity of the Veteran's subluxation or lateral instability of the bilateral knees.

e.  The examiner should indicate if replacement of either knee is medically indicated.

The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

5.  Thereafter, the Veteran's claims must be re-adjudicated in light of a review of the entire claims folder.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


